Filed 6/9/22 (unmodified opn. attached)
                    CERTIFIED FOR PARTIAL PUBLICATION*


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                          DIVISION ONE

                                 STATE OF CALIFORNIA


640 TENTH, LP, et al.,                             D079339
                                                   (Super. Ct. No. 37-2020-00041316-
       Plaintiffs and Appellants,                  CU-MC-CTL)

       v.                                          ORDER GRANTING APPLICATION
                                                   TO FILE LETTER OF NEW
GAVIN NEWSOM, as Governor, etc.,                   AUTHORITY, MODIFYING
et al.,                                            OPINION, AND DENYING
                                                   REHEARING
       Defendants and Respondents.
                                                   NO CHANGE IN JUDGMENT

THE COURT:

       It is ordered that Appellant’s unopposed application to file letter of new
authorities be granted.
       It is further ordered that the opinion filed on May 13, 2022 be modified
as follows:
       1.      On page 3, the second paragraph and first sentence of footnote 4,
beginning “Owners’ unopposed supplemental request for judicial notice” is
deleted and the following sentences are inserted in its place:
            Owners’ unopposed supplemental request for judicial notice
            filed on November 17, 2021 is granted in part and denied in
            part. The court takes judicial notice of Exhibit QQ (Stats.
            2021, ch. 487, § 1 (Sen. Bill No. 336)). (Evid. Code, §§ 451,
           subd. (a) & 459, subd. (a).) The remainder of the request is
           denied.


      2.      In the second paragraph of footnote 4 on page 3, the second
sentence that begins “As they concede,” delete the word “they” and replace it
with “Owners” so that the sentence reads as follows:

           As Owners concede, with the exception of exhibit II, none of
           the documents were provided to the trial court, and Owners
           fail to demonstrate good cause to consider them for the first
           time on appeal.

      3.      The first full sentence at the top of page 13 that begins with
“Obviously, it would be impossible” is deleted and replaced with:

           Obviously, it would be impossible for Health Department
           directives authorized by the Governor’s orders under
           section 8567, subdivision (a) to “take effect immediately”
           (id., subd. (b)), and at the same time be subject to a 45-day
           waiting period.

      4.      On page 13, last sentence of the top paragraph, beginning “If the
orders take effect immediately,” the words “orders” is changed to “directives”
so that the sentence reads:

           If the directives take effect immediately, then the APA
           cannot apply.

      The petition for rehearing is denied.

      There is no change in judgment.



                                                              McCONNELL, P. J.

Copies to: All parties


                                         2
Filed 5/13/22 (unmodified opinion)
                    CERTIFIED FOR PARTIAL PUBLICATION*


            COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                 STATE OF CALIFORNIA


640 TENTH, LP, et al.,                        D079339
       Plaintiffs and Appellants,

       v.                                     (Super. Ct. No. 37-2020-00041316-
                                              CU-MC-CTL)
GAVIN NEWSOM, as Governor, etc.,
et al.,
       Defendants and Respondents.


       APPEAL from a judgment of the Superior Court of San Diego County,
Kenneth J. Medel, Judge. Affirmed. Requests for judicial notice granted in
part and denied in part.
       Prometheus Civic Law, Matthew Sean Harrison; Wilson Elser
Moskowitz Edelman & Dicker and Bruno Katz for Plaintiffs and Appellants.
       Rob Bonta, Attorney General, Mark R. Beckington, Jeffrey T. Fisher
and Alan D. Romero, Deputy Attorneys General, for Defendants and
Respondents Gavin Newsom, Rob Bonta and Tomas J. Aragon.
       Lonnie J. Eldridge, County Counsel, Joshua M. Heinlein, Deputy
County Counsel; Paul, Plevin, Sullivan & Connaughton and Jeffrey P.


*      Pursuant to California Rules of Court, rule 8.1110, this opinion is
certified for publication with the exception of parts C through F of the
Discussion.
Michalowski for Defendants and Respondents County of San Diego and
Wilma J. Wooten.


      This putative class action against California (state) and San Diego
County (county) officials challenges Governor Gavin Newsom’s emergency
orders and related public health directives restricting business operations
during the COVID-19 pandemic. The plaintiffs, owners of affected
restaurants and gyms (Owners), primarily contend the orders are
procedurally invalid because they were adopted without complying with the

Administrative Procedure Act (APA) (Gov. Code,1 § 11340 et seq.). Owners
further maintain that the business restrictions are substantively invalid
because they effected a taking without compensation, violating the Fifth
Amendment to the United States Constitution. Rejecting these claims, the
superior court sustained demurrers to the third amended complaint
(Complaint) without leave to amend and dismissed the action.
      We fully appreciate that the adverse effects of the present pandemic
have not fallen equally on all segments of society, and that some small
business owners are among those who have borne an especially heavy
burden. As we recently noted, “Businesses have closed or drastically
curtailed their operations. Employees have lost their jobs and their
livelihoods.” (Midway Venture LLC v. County of San Diego (2021) 60
Cal.App.5th 58, 66.) Still, Owners’ procedural attack on the emergency
orders fails because, for several reasons, the APA does not apply to the public
health orders at issue here. And Owners’ substantive challenge to the orders
as an uncompensated “taking” under the Fifth Amendment suffers a similar
fate. A mandated-but-temporary business closure to deal with a public health


1     Undesignated statutory references are to the Government Code.
                                       2
emergency is not sufficiently akin to a governmental appropriation of private
property for a public use so as to require compensation.
      In short, while we sympathize with the position some Owners find
themselves in and the significant financial losses they allege, the
unambiguous terms of the Emergency Services Act (Emergency Act) (§ 8550
et seq.) and controlling United States Supreme Court regulatory takings
caselaw require that the judgment be affirmed.

             FACTUAL AND PROCEDURAL BACKGROUND2
A.    The Governor’s Emergency Orders
      In response to the COVID-19 pandemic, Governor Newsom declared a

state of emergency in California on March 4, 2020.3 About two weeks later
he issued Executive Order N-33-20, colloquially referred to as the “stay-at-
home order.” Among other restrictions, it prohibited restaurants from

providing both indoor and outdoor dining.4


2    The facts are taken from the allegations of the Complaint, its exhibits,
and documents subject to judicial notice. (See 3250 Wilshire Boulevard Bldg.
v. Employers Ins. Of Wausau (1995) 39 Cal.App.4th1277, 1279.)
3     Dates are in 2020 unless otherwise specified.
4     Owners’ unopposed request for judicial notice filed on October 19, 2021,
which contains the Governor’s executive orders cited in this opinion, is
granted with the exception of exhibit GG, a published court of appeal opinion
for which judicial notice is unnecessary. (Jaramillo v. County of Orange
(2011) 200 Cal.App.4th 811, 817.) The “Request for Findings” embedded
within this request for judicial notice is procedurally improper and in any
event is also denied on the merits. (Cal. Rules of Court, rule 8.54; see Diaz v.
Professional Community Management, Inc. (2017) 16 Cal.App.5th 1190, 1213
[power to make findings on appeal is discretionary and should be invoked
sparingly, and only to affirm].)
      Owners’ unopposed supplemental request for judicial notice filed on
November 17, 2021 is denied. As they concede, with the exception of exhibit
II, none of the documents were provided to the trial court , and Owners fail to
                                       3
      Restaurants, gyms, and other businesses deemed nonessential
remained closed until May 4, when the Governor issued Executive Order N-
60-20. It allowed reopening in phases as determined by the Department of
Public Health (Health Department). Restaurants and gyms in San Diego
County were allowed to reopen in May and June respectively.
      After a July surge of infections, the Health Department issued the
“Guidance on Closure of Sectors in Response to COVID-19” (Guidance). It
prohibited indoor dining in 29 counties, including San Diego.
      The Blueprint for a Safer Economy (Blueprint) followed in late August.
Replacing the previous staged reopening plan, it created a color-coded tiered
system, updated weekly, that assigned each county a color (purple, red,
orange, or yellow) based on its assessed risk level for COVID-19 transmission
and imposed corresponding restrictions for different business sectors. For
restaurants, indoor dining in “purple” counties was prohibited. Those in
“red” counties were limited to operating at 25 percent capacity and prohibited
from seating more than 100 people. Restaurants in “orange” counties were
prohibited from operating at more than 50 percent capacity and could not

demonstrate good cause to consider them for the first time on appeal. (Vons
Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3.)
Exhibit II is not subject to judicial notice. It is a Los Angeles Superior Court
order in a different case and therefore has no precedential effect on appeal. It
also does not involve or discuss the Governor’s powers under the Emergency
Act, so it is simply not relevant. (See Hailey v. California Physicians’ Service
(2007) 158 Cal.App.4th 452, 463, fn. 4 [denying request for judicial notice of
court proceeding in another case as being irrelevant].)
      Respondents’ unopposed request for judicial notice filed January 19,
2022 is granted with respect to exhibits 5 and 6 (legislative history) and
exhibit 7 (Executive Order N-60-20). In all other respects it is denied because
the Internet statistical documents are not properly subject to judicial notice.
(See Conlan v. Shewry (2005) 131 Cal.App.4th 1354, 1364, fn. 5 [“Beyond the
mere fact that the report exists, the availability of the report on the Internet
hardly renders the content of the report ‘not reasonably subject to dispute’ ”].)
                                       4
seat more than 200 people. Those in “yellow” counties were limited to 50
percent capacity. The Blueprint was rescinded by Executive Order N-07-21
in June 2021.

B.    The Litigation
      In April 2021, 640 Tenth, LP, O’Frank, LLC, Fit Athletic Club-San
Diego, LLC, and Crossfit East Village Corporation filed a third amended
complaint (Complaint) against Gavin Newsom in his capacity as Governor of

California and other state officials (collectively, state defendants),5 as well as
the county and Wilma J. Wooten, in her official capacity as Public Health
Officer.
      Owners sued on behalf of themselves and three classes consisting of:
all (1) restaurants and (2) gyms in the County; and (3) California businesses
“whose operations or activities are misclassified or other improperly [sic]
subject to a complete or total shutdown order(s), under the authority of the
Blueprint . . . .” (Underscore omitted.)
      The Complaint alleges six causes of action:
      • Declaratory Judgment—alleging that the state defendants exceeded
        statutory authority in implementing the Blueprint and associated
        orders and directives; or alternatively, caused a regulatory taking.
      • Injunctive Relief—seeking to restrain defendants from enforcing the
        Blueprint, Guidance and associated orders.




5     The Complaint also names “Xavier Becerra, in his official capacity as
Attorney General of California” and “Tomas J. Aragon, [in] his official
capacity as State Health Officer and Director of the California Department of
Public Health.”
                                           5
      • Orders Exceed Statutory Authority—alleging the business shut-
        down orders “are ultra vires and exceed [the Governor’s] statutory
        authority.”6
      • Equal Protection—claiming the Blueprint, orders, and restrictions
        are based on arbitrary classifications that are not rationally related
        to promoting public health.
      • Inverse Condemnation—alleging the Blueprint and related orders
        effected a taking of property without compensation.
      • Writ of Mandate—claiming the defendants failed to comply with a
        ministerial duty to comply with the APA.

      After conducting a hearing, the superior court sustained demurrers
without leave to amend. We independently review the resulting judgment.
(Anselmo v. Grossmont-Cuyamaca Community College District (2018) 25

Cal.App.5th 948, 951 (Anselmo).)7
                                DISCUSSION
A.    The Governor’s Orders and Public Health Directives Issued Under the
      Emergency Act Are Not Subject to The APA
      1. The Emergency Act and The APA
      The Emergency Act empowers the Governor to proclaim a state of
emergency when conditions of “extreme peril” caused by, among other things,
an “epidemic” are “likely to be beyond the control of the services, personnel,


6     This cause of action is alleged against only the state defendants.
7      A complaint is required to contain a “statement of the facts constituting
the cause of action, in ordinary and concise language.” (Code Civ. Proc.,
§ 425.10, subd. (a)(1), italics added.) Violating this precept, the Complaint
begins with a three page “Introduction” resembling closing argument in a
jury trial. It appears that attached to the Complaint is a 30-page document
entitled “Memorandum of Points and Authorities.” We disregard everything
in the Complaint other than well-pleaded factual allegations and matters
properly subject to judicial notice. (Anselmo, supra, 25 Cal.App.5th at
p. 951.)
                                       6
equipment, and facilities of any single county, city and county, or city . . . .”
(§ 8558, subd. (b).) In those circumstances, the Governor has “complete
authority over all agencies of the state government and the right to exercise
within the area designated all police power vested in the state . . . to
effectuate the purposes of [the Emergency Act].” (§ 8627.) Police power
includes “the power to legislate.” (Newsom v. Superior Court (2021) 63
Cal.App.5th 1099, 1113.) Thus, under the Emergency Act the Governor may
“make, amend and rescind orders and regulations” which “shall have the
force and effect of law” and take effect immediately. (§ 8567, subd. (a).)
      The APA establishes procedures for state agencies to adopt

regulations.8 For instance, an agency must (1) give the public notice of its
proposed regulatory action (§ 11346.4); (2) issue a complete text of the
proposed regulation with a statement of the reasons for it (§ 11346.2, subds.
(a) & (b)); (3) give interested parties an opportunity to comment on the
proposed regulation (§ 11346.8); (4) respond in writing to public comments
(§ 11346.9, subd. (a)(3)); and (5) forward a file of all materials on which the
agency relied to the Office of Administrative Law (§§ 11342.550, 11347.3,
subd. (c)), which reviews the regulation for, among other things, consistency
with the law, clarity, and necessity (§ 11349.1).


8      “In the APA . . . ‘agency’ means a state entity exercising delegated
authority to adopt regulations.” (Asimow et al., Cal. Practice Guide:
Administrative Law (The Rutter Group 2021) ¶ 22:11 (hereafter California
Practice Guide: Administrative Law).) “ ‘Regulation’ means every rule,
regulation, order, or standard of general application . . . adopted by any state
agency to implement, interpret, or make specific the law enforced or
administered by it, or to govern its procedure.” (§ 11342.600.) Owners
contend, and defendants do not contest, that in issuing orders under the
Emergency Act, the office of the Governor is an “agency” issuing “regulations”
within the meaning of the APA. We express no opinion on that issue, which
is not before us.
                                         7
      The purposes of the APA process are to provide notice to persons
affected by a regulation and give them a voice in its creation. (Tidewater
Marine Western, Inc. v. Bradshaw (1996) 14 Cal.4th 557, 568.) The procedure
also ensures the agency does not adopt rules only it knows about. (Kings
Rehab. Ctr., Inc. v. Premo (1999) 69 Cal.App.4th 215, 217.) Regulations
subject to the APA, but adopted not in compliance with it, are invalid.
(Morning Star Co. v. State Bd. of Equalization (2006) 38 Cal.4th 324, 333.)
      Determining whether the Governor’s exercise of police power under the
Emergency Act is subject to APA is first and foremost a matter of statutory
interpretation. “ ‘We start with the statute’s words, which are the most
reliable indicator of legislative intent.’ [Citation.] ‘ “We interpret relevant
terms in light of their ordinary meaning, while also taking account of any
related provisions and the overall structure of the statutory scheme to
determine what interpretation best advances the Legislature’s underlying
purpose.” ’ [Citations.] ‘If we find the statutory language ambiguous or
subject to more than one interpretation, we may look to extrinsic aids,
including legislative history or purpose to inform our views.’ ” (In re
A.N. (2020) 9 Cal.5th 343, 351–352.)
      Under section 8571, the Governor’s emergency powers include
authority to “suspend any regulatory statute . . . where the Governor
determines and declares that strict compliance with any statute, order, rule,
or regulation would in any way prevent, hinder, or delay the mitigation of the
effects of the emergency.” In May, after directing the Health Department to
establish criteria and procedures for local officials to use in allowing
businesses to reopen, Governor Newsom invoked this power to suspend the
operation of the APA. Executive Order N-60-20 states in part:




                                        8
         “[U]nder the provisions of Government Code section 8571,
         I find that strict compliance with the Administrative
         Procedure Act . . . would prevent, hinder or delay
         appropriate actions to prevent and mitigate the effects of
         the COVID-19 pandemic.” [¶] . . . [¶]
         “Nothing related to the establishment or implementation
         of . . . criteria or procedures [established by the Public
         Health Officer], or any other aspect of this Order, shall be
         subject to the Administrative Procedure Act . . . .”
      By its own plain terms, the Governor’s authority under section 8571 to
suspend “any regulatory statute” includes the APA. (See People v. Dunbar
(2012) 209 Cal.App.4th 114, 117 [“ ‘[t]he word “any” means without limit and
no matter what kind”].) Therefore, executive order N-60-20 precludes
Owners’ claims that the Guidance and Blueprint, issued in July and August
respectively, are invalid for lack of APA compliance.
      In urging that the APA applies, Owners maintain that Executive Order
N-60-20 “never came close to ‘suspending’ anything” because it “never used
the word ‘suspend’ ” and merely deals with matters of “ ‘internal
management.’ ”
      We understand the executive order differently. Executive Order N-60-
20 provides in part:
         “IT IS HEREBY ORDERED THAT: [¶]
         “1) All residents are directed to continue to obey State
         public health directives as made available [on
         covid19.ca.gov website] and elsewhere as the State Public
         Health Officer may provide.”
      The Governor’s order is clearly not about internal management of local
government. Rather, in the face of a deadly pandemic, it directs all
California residents to obey then-existing and future COVID-19 Health
Department directives. Executive Order N-60-20 further authorized the


                                       9
Health Department to take any additional action deemed necessary to protect
public health during the pandemic, stating:
         “The State Public Health Officer may, from time to time
         and as she deems necessary to respond to the dynamic
         threat posed by COVID-19, revise the criteria and
         procedures set forth [here]. Nothing related to the
         establishment or implementation of such criteria or
         procedures, or any other aspect of this Order, shall be
         subject to the [APA]. Nothing in this paragraph . . . shall
         limit the authority of the State Public Health Officer to
         take any action she deems necessary to protect public
         health in the face of the threat posed by COVID-19,
         including (but not limited to) any necessary revision to the
         four-stage framework previously articulated . . . .” (Italics
         and boldface added.)
      In a related argument, Owners point to certain APA-compliant Cal-
OSHA regulations dealing with business operations during the pandemic
(Cal. Code Regs., tit. 8, § 3205 (regulation 3205)). They contend that the
Governor could not have determined the APA would “ ‘prevent, hinder, or
delay’ ” Health Department directives when his “public words and actions
have shown precisely the opposite.” Although Owners do not come right out
and say it, we understand their argument to be that because other agencies
engaged in APA-compliant rulemaking dealing with the pandemic, the
Governor’s finding in Executive Order N-60-20 that “strict compliance with
the [APA] would prevent, hinder or delay” must be untrue.
      Putting aside that as a reviewing court we do not make such veracity
determinations, the argument fails on its merits too. COVID-19 rulemaking
by other agencies (e.g., Cal-OSHA) involves different and distinct concerns
and contexts. For example, regulation 3205 requires employers to establish a
written program for employees to communicate any COVID-19 symptoms
“without fear of reprisal.” In the Emergency Act, the Legislature gave the


                                      10
Governor broad authority to stem a potentially deadly virus that spreads
through close human contact. In that effort, days and even hours count.
Promulgating regulations for employees to report COVID-19 symptoms is
qualitatively different. That some administrative agencies found APA
compliance would not hinder the efficacy of their pandemic related
regulations says nothing about whether it was reasonable to conclude that
applying the APA to the Governor’s emergency orders would have effectively
eviscerated them.
       In sum, we hold that in May the Governor suspended application of the
APA as provided in Executive Order N-60-20. For this reason alone, Owners’
claim that the Guidance and/or Blueprint—issued in July and August
respectively—are invalid as not being APA-compliant must fail.
       The remaining APA issue is whether the stay-at-home directive
promulgated in Executive Order N-33-20, which preceded Executive Order N-
60-20, is APA-exempt for some other reason. As we explain next, it is.
       The APA does not apply to a regulation “that embodies the only legally
tenable interpretation of a provision of law.” (§ 11340.9, subd. (f).) This
exception applies “ ‘where the law “can reasonably be read only one
way” [citation], such that the agency’s actions in applying the law
are . . . patently compelled by . . . the statute’s plain language.’ ” (Missionary
Guadalupanas of Holy Spirit Inc. v. Rouillard (2019) 38 Cal.App.5th 421,
432 (Missionary Guadalupanas).) This exception codifies the principle that if
certain policies and procedures are “ ‘essentially[ ] a reiteration of the
extensive statutory scheme which the Legislature has established,’ ” then
there is obviously no duty to formally enact regulations to cover such
reiterations. (Engelmann v. State Bd. of Education (1991) 2 Cal.App.4th 47,
62.)


                                        11
      Applying this rule turns on the question of ambiguity. An agency’s
interpretation of a statute is subject to the rulemaking procedures of the APA
if the interpretation “ ‘is required to resolve an ambiguity in the law to be
enforced.’ [Citation.] ‘ “ ‘An ambiguity arises when language is reasonably
susceptible of more than one application to material facts.’ ” ’ ” (Missionary
Guadalupanas, supra, 38 Cal.App.5th at p. 433.) In contrast, “where the
language is reasonably susceptible of only one interpretation as applied to the
facts, it is ‘ “the only legally tenable interpretation of a provision of law” ’ ”
and the APA does not apply. (Id. at p. 433; § 11340.9, subd. (f).)
      For example, in Missionary Guadalupanas, the Department of
Managed Health Care directed health service plans to cover abortions. This
was APA-exempt because it was the only legally tenable interpretation of the
governing statute, which required coverage of “basic health care services,”
which are broadly defined by statute to include physician services,
hospital inpatient services, ambulatory care services, preventive health
services, and emergency health services. (Missionary Guadalupanas, supra,
38 Cal.App.5th at pp. 433‒434.)
      Here, Owners assert that this type of APA exemption does not apply in
this case because the Health Department did not establish that its
“ ‘interpretation follows directly and inescapably from the pertinent
provisions of law.’ ” We disagree. The only legally tenable interpretation of
section 8567 is that in a duly proclaimed state of emergency, the Governor’s
orders “take effect immediately.” (§ 8567, subd. (b).) There is no ambiguity.
The meaning of “immediately” is not reasonably subject to dispute.
      Under the APA a 45-day notice and comment period precedes
regulatory enactment. (See State Water Resources Control Bd. v. Office of
Admin. Law (1993) 12 Cal.App.4th 697, 705 (State Water Resources) [the 45-


                                         12
day period “means that a proposed action cannot be conclusively acted upon
until at least 45 days have passed from the date of notification”]; § 11346.4,
subd. (a).) Obviously, it would be impossible for the Governor’s orders under
section 8567, subdivision (a) to “take effect immediately” (id., subd. (b)), and
at the same time be subject to a 45-day waiting period. The Emergency Act
can be interpreted only one way. If the orders take effect immediately, then
the APA cannot apply.
      In urging a different conclusion, Owners cite State Water Resources,
supra, 12 Cal.App.4th 697. That case explains that “implied exemptions” to
the APA are “if recognized at all, disfavored” and unless “expressly exempted,
all administrative regulations must comply with the APA.” (State Water

Resources, at p. 704; § 11346.)9 But as we have already noted, the express
exemption in section 11340.9, subdivision (f) applies here. And even if it did
not, State Water Resources does not support Owners’ argument. That court
recognized that an APA exemption may also exist in “unusual
circumstances.” (State Water Resources, supra, 12 Cal.App.4th at p. 704.)
As an example of this principle, it cites Alta Bates Hospital v. Lackner (1981)
118 Cal.App.3d 614 (Alta Bates). (State Water Resources, at p. 704 & fn. 6.)
In Alta Bates, the court held that emergency regulations reducing Medi-Cal
reimbursement were not subject to the APA because the delay attendant to
complying with the APA would completely undermine the regulation’s ability
to stem the emergency. Summarizing this APA exemption, a treatise
explains, “A statute that provides for a ‘complete, rational and integrated’ set
of rulemaking requirements that are inconsistent with the APA should be



9     Section 11346 subdivision (a) provides in part: “This chapter shall not
be superseded or modified by any subsequent legislation except to the extent
that the legislation shall do so expressly.”
                                       13
construed to supersede the APA rulemaking provisions.” (Cal. Practice
Guide: Administrative Law, supra, at ¶ 26:15.)
      In claiming that the APA emergency rulemaking provisions apply
under the Emergency Act, Owners also rely on Wisconsin Legislature v. Palm
(Wis. 2020) 942 N.W.2d 900, which “invalidated indoor dining restrictions for
their failure to comply with the provisions of Wisconsin’s rulemaking
statute.” But even a cursory reading of that case shows why it is completely
inapt here. In the first page of its opinion, the Wisconsin Supreme Court
noted that the case involved “the assertion of power by one unelected official”
and was “not about Governor Tony Evers’ Emergency Order or the powers of
the Governor.” (Wisconsin Legislature v. Palm, at p. 905.)
      Owners’ reliance on a later Wisconsin case, Tavern League of Wisconsin
v. Palm (2021) 957 N.W.2d 261 (Tavern League), suffers the same problem. It
too did not involve a governor’s COVID-19 orders promulgated under
emergency legislation. (Id. at p. 271 (conc. opn. of Hagedorn, J.) [noting that
the case arose because the Wisconsin health services official “issued another
order doing exactly what this court said she may not do [in Wisconsin
Legislature v. Palm]”].)
      Perhaps Owners’ best argument on this issue is that the APA itself
contains provisions for an agency to use in adopting emergency regulations
and, therefore, implicit in the Emergency Act is that the Governor must
follow them. But we draw a different conclusion. An “ ‘[e]mergency’ ” for
purposes of expedited APA rulemaking is “a situation that calls for
immediate action to avoid serious harm to the public peace, health, safety, or
general welfare.” (§ 11342.545, italics added.) To qualify, the agency must
prepare a “written statement” containing “a description of the specific facts
demonstrating the existence of an emergency and the need for immediate


                                      14
action, and demonstrating by substantial evidence, the need for the proposed
regulation to effectuate the statute being implemented, interpreted, or made
specific and to address only the demonstrated emergency.” (§ 11346.1, subd.
(b)(2).) The agency must “also identify each technical, theoretical, and
empirical study, report or similar document” upon which it relies. (Ibid.)
Any interested person may challenge an emergency regulation on the ground
that the facts recited do not constitute an emergency. (§ 11350, subd. (a).)
Interested persons have five calendar days to submit comments “unless the
emergency situation clearly poses such an immediate serious harm that
delaying action to allow public comment would be inconsistent with the
public interest.” (§ 11349.6, subd. (b).) An emergency regulation may not
remain in effect for more than 180 days unless the agency has complied with
otherwise applicable APA procedures before or during the 180 days.
(§ 11346.1, subd. (e).)
      In contrast, the Governor’s Emergency Act power to issue orders having
the force of immediately effective law is triggered only by a “ ‘[s]tate of war
emergency,’ ” or a “ ‘[s]tate of emergency.’ ” (§§ 8558, subds. (a) & (b), 8567,
subd. (b).) Pertinent here, a “ ‘state of emergency’ ” means “the duly
proclaimed existence of conditions of disaster or extreme peril to the safety of
persons and property . . . which, by reason of their magnitude, are or are
likely to be beyond the control of” local government entities. (§ 8558, subd.
(b), italics added.) The Governor is empowered to declare a state of
emergency when he finds these circumstances exist and he is requested to do
so by local government or he finds that local authority is “inadequate to cope
with the emergency.” (§ 8625.)
      Unlike emergency rulemaking under the APA, the Emergency Act does
not require the Governor to support his proclamation with “substantial


                                        15
evidence,” a list of studies or reports, or even a description of facts
demonstrating the existence of the emergency. Instead, “[i]ssuance of the
proclamation implies the Governor has made the [requisite] finding.”
(California Correctional Peace Officers Assn. v. Schwarzenegger (2008) 163
Cal.App.4th 802, 820.) “[I]t is sufficient if the proclamation sets forth
circumstances that support the implied finding.” (Ibid.)
      Owners’ argument is that because a streamlined procedure for
emergency APA regulations exist, the Governor was obliged to follow them
when issuing orders under the Emergency Act. But a Band-Aid will not work
when a tourniquet is required, nor will procedures designed to ameliorate
“serious harm” (§ 11342.545) do in the face of a “disaster or extreme peril”
(§ 8558, subd. (b)) such as the COVID-19 pandemic. The Legislature
understood this distinction and provided separate statutory schemes for two
qualitatively different types of emergency. In the face of an extreme peril to
public health, the Legislature has provided that the Governor is not required
to comply with any APA rulemaking procedures, ordinary or emergency.
       Our holding that the Governor’s law-making power under the
Emergency Act is not subject to the APA is also supported by considering the
broader statutory context. (See Poole v. Orange County Fire Authority (2015)
61 Cal.4th 1378, 1385 [“critical to an understanding of [the statute] is its
statutory context”].) The Emergency Act not only deals with a present state
of emergency, but also contemplates that the Governor will prepare “orders
and regulations needed to carry out” its provisions “in advance of a . . . state
of emergency.” (§ 8567, subd. (c).) By statute, such advance orders “shall be

exempt” from the APA.10


10   Owners contend that advance orders must be “filed pursuant to the
APA.” But section 8567, subdivision (d) actually provides that the orders
                                        16
      To accept Owners’ argument would mean that orders issued during a
state of emergency—when time is of the essence—are subject to the APA, but
any issued before, in contemplation of some possible future state of
emergency, are not. We cannot conceive of any plausible reason for such a
construction, and Owners offer none. Rather, the only reasonable conclusion
is that in enacting section 8567 subdivision (d), it went without saying that
the Governor’s orders issued during a state of emergency would not be
subject to the APA.
      Accordingly, the superior court correctly sustained the demurrers to the
first (declaratory judgment), third (acts in excess of Governor’s authority),
and sixth (writ of mandate) causes of action because an essential element of
each is that defendants failed to comply with the APA.
B.    The Complaint Fails To Allege Facts Constituting a Taking
      The takings clause of the Fifth Amendment, applicable to the states
through the Fourteenth Amendment, provides: “[N]or shall private property
be taken for public use, without just compensation.” (U.S. Const., 5th

Amend.)11 A physical taking occurs where the government physically
intrudes upon a plaintiff’s property or allows others to do so. (Loretto v.
Teleprompter Manhattan CATV Corp. (1982) 458 U.S. 419, 427 and fn. 5

(Loretto).) Owners have not alleged a physical taking.12


“shall be filed” not pursuant to the APA, but rather “in the office of the
Secretary of State and with the county clerk of each county.”
11     Whether the activity of doing business, or the activity of making a
profit is a property interest under the Fifth Amendment is an issue that has
not been raised in this case and, therefore, one on which we offer no opinion.
12    The Complaint alleges that restrictions on business operations “has
caused both a regulatory and physical taking . . . .” (Italics added.) However,
“physical taking” is a legal conclusion and, as such, is disregarded on a
                                       17
      Regulatory takings are distinct. There are two types of regulatory
action that amount to a categorical taking. The first is where government
requires an owner to suffer a permanent physical invasion of the property,
however minor. (Lingle v. Chevron U.S.A. Inc. (2005) 544 U.S. 528, 538
(Lingle).) Second, “regulations that completely deprive an owner of
‘all economically beneficial us[e]’ of [the] property” are a taking. (Ibid.)
Owners do not allege either type of categorical regulatory taking. (See
Friends of DeVito v. Wolf (2020) 227 A.3d 872, 896 [“the public health
rationale for imposing the restrictions . . . to suppress the spread of the virus
throughout the [state] is a stop-gap measure and, by definition, temporary”].)
      “A regulation, however, may effect a taking though, as is true here, it
does not involve a physical invasion and leaves the property owner some
economically beneficial use of his property.” (Kavanau v. Santa Monica Rent
Control Bd. (1997) 16 Cal.4th 761, 774, italics omitted.) In these cases, “if
regulation goes too far it will be recognized as a taking.” (Pennsylvania Coal
Co. v. Mahon (1922) 260 U.S. 393, 415.) Given the wide variety of ways in
which government regulations can affect property interests, the Supreme
Court has eschewed any “ ‘set formula’ for determining” how far is too far.
(Penn Cent. Transp. Co. v. New York City (1978) 438 U.S. 104, 124 (Penn
Central).) Rather, determining whether a partial regulatory taking has
occurred “require[s] an ‘ad hoc’ factual inquiry” considering what have
become known as Penn Central factors: (1) the economic impact of the
regulation; (2) its interference with reasonable investment-backed




demurrer. (See Arizona v. California (1931) 283 U.S. 423, 462, fn. 14
[allegation that the Secretary of the Interior had “seized and had taken
possession” disregarded as a “conclusion of law”].) The Complaint does not
allege facts constituting a physical taking.
                                        18
expectations; and (3) the character of the government action.13 (Horne v.
Dep't of Agric. (2015) 576 U.S. 351, 360.) These are the “principal guidelines
for resolving regulatory takings claims.” (Lingle, supra, 544 U.S. at p. 539.)
      Owners have not alleged a legally sufficient regulatory taking claim.
Their attempt to do so is met first with a virtual torrent of California federal
district court decisions rejecting similar challenges to Governor Newsom’s
emergency COVID-19 orders. (Abshire v. Newsom (E.D.Cal. Aug. 5, 2021,
No. 2:21-cv-00198-JAM-KJN) 2021 U.S.Dist. Lexis 147223, *20‒*24
[restaurants and lodgings]; Mission Fitness Ctr., LLC v. Newsom (C.D.Cal.
May 10, 2021, No. 2:02-CV-09824-CAS-KSx) 2021 U.S.Dist. Lexis 89055,
*22‒*26 [fitness center]; Metroflex Oceanside LLC v. Newsom (S.D.Cal. 2021)
532 F.Supp.3d 976, 982; Excel Fitness Fair Oaks, LLC v. Newsom (E.D.Cal.
Mar. 2, 2021, No. 2:20-cv-02153-JAM-CKD) 2021 U.S. Dist. Lexis 39061,
*14‒*16 [fitness center]; Culinary Studios, Inc. v. Newsom (E.D.Cal 2021) 517
F.Supp.3d 1042, 1063‒1065; Pcg-Sp Venture I LLC v. Newsom (C.D.Cal. June
23, 2020, No. EDCV 20-1138 JGB (KKx)) 2020 U.S.Dist. Lexis 137155,

*28‒*30.)14


13    The “individualized scrutiny” required of a regulatory takings claim
“does not foreclose resolution on a motion to dismiss . . . .” (Hotel & Motel
Ass’n of Oakland v. City of Oakland (9th Cir. 2003) 344 F.3d 959, 966.)
14     District courts outside the Ninth Circuit have reached similar
conclusions involving their particular state’s COVID-19 business restrictions.
(See, e.g., Skatemore, Inc. v. Whitmer (W.D.Mich. Sept. 2, 2021, No. 1:21-cv-
66) 2021 U.S.Dist. Lexis 166744, *15 [bowling alley]; Case v. Ivey (M.D.Ala.
June 1, 2021, No. 2:20-CV-777-WKW) 2021 U.S.Dist. Lexis 102520, *66‒*69
[barber shops]; Underwood v. City of Starkville (N.D.Miss. May 11, 2021,
No. 1:20-CV-00085-GHD-DAS) 2021 U.S.Dist. Lexis 90739, *22‒*28 [fitness
center]; Daugherty Speedway v. Freeland (N.D.Ind. 2021) 520 F.Supp.3d
1070, 1078 (Daugherty Speedway) [racetrack]; Auracle Homes, LLC v.
Lamont (D.Conn. 2020) 478 F.Supp.3d 199, 220‒223; TJM 64, Inc. v. Harris
                                       19
      We independently reach the same conclusion applying the Penn Central
factors.
      1.    Economic Impact
      The goal of regulatory takings analysis is to identify actions that are
“functionally equivalent to the classic taking in which government directly
appropriates private property or ousts the owner from his domain.” (Lingle,
supra, 544 U.S. at p. 539.) Thus, recovery is limited to “extreme
circumstances.” (United States v. Riverside Bayview Homes (1985) 474 U.S.
121, 126.) Applying this overview to the economic impact factor, typically the
harm is measured by the difference between the fair market value of the
property as subject to the regulatory restraint, and its value without it. In
summarizing the regulatory takings case law, the Court of Claims—the
specialized federal court with subject matter jurisdiction over most takings
claims against the federal government—states that a diminution in value
“well in excess of 85 percent” is generally necessary before a court will find a
regulatory taking. (Walcek v. U.S. (2001) 49 Fed.Cl. 248, 271.) The Ninth
Circuit has suggested an even higher threshold. (Colony Cove Properties,
LLC v. City of Carson (9th Cir. 2018) 888 F.3d 445, 451 [75 percent to 92.5
percent diminution in value does not constitute a taking].)
      Here, Owners allege that the Governor’s executive orders and related
Health Department regulations “have significantly reduced plaintiffs’
revenues, profits and income, resulting in significant uncompensated harm.”
On demurrer, we accept all that as true. But a “significant” diminution in



(W.D.Tenn. 2020) 475 F.Supp.3d 828, 837‒840 (TJM 64) [restaurants];
Elmsford Apt. Assocs., LLC v. Cuomo (S.D.N.Y. 2020) 469 F.Supp.3d 148,
162‒168 [landlords]; Bimber’s Delwood, Inc. v. James (W.D.N.Y. 2020) 496
F.Supp.3d 760, 782‒785 (Bimber’s Delwood) [bars and pool halls]; Baptiste v.
Kennealy (D.Mass. 2020) 490 F.Supp.3d 353, 387‒390 [landlords].)
                                       20
value is not enough to constitute a regulatory taking. The question is
whether the challenged orders were the functional equivalent of government
appropriating the property. Although no litmus test determines whether a
taking occurred, even a “significant” economic loss is not enough.
      Owners further allege that if the emergency orders and restrictions are
not enjoined, “plaintiffs are threatened with the imminent total loss of their
property interests.” This too is insufficient. A regulatory taking requires
actual severe economic loss, not merely threatened harm. In sum, this factor
weighs against Owners’ claim.
      2.    Investment-Backed Expectations
      The second Penn Central factor considers the regulation’s interference
with the property owner’s investment-backed expectations. This factor serves
to limit recovery to owners who bought their property in reliance on a state of
affairs that did not include the challenged regulation(s). (Allen v. Cuomo
(2d Cir. 1996) 100 F.3d 253, 262.) In evaluating this factor, courts consider
whether the claimant (1) operated in a highly regulated industry; (2) knew or
should have known of the problem that spawned the regulation when
purchasing the property; and (3) could reasonably have anticipated the
possibility of such regulation in light of the regulatory environment at the
time of purchase. (Appolo Fuels, Inc. v. U.S. (Fed.Cir. 2004) 381 F.3d 1338,
1349.)
      The Complaint alleges that the emergency orders harmed their
“distinct, investment-backed expectations in their businesses.” Although this
is more a legal conclusion than factual allegation, obviously gyms and
restaurants derive their profits from in-person patronage, and there are
precious few customers to generate sales when the doors are ordered shut.



                                      21
      Accordingly, this factor favors Owners to some extent. Of course, the
food service industry is highly regulated, and we can reasonably assume
fitness centers are too. Both types of businesses have to be sensitive to
sanitation issues as a public health concern. Still, it is fair to say that almost
everyone was expecting to conduct business as usual when 2019 transitioned
to 2020. Moreover, the public health orders at issue here are different from
the type of health restrictions typically imposed on restaurants. (See TJM
64, Inc., supra, 475 F.Supp.3d at p. 338 [finding that restaurant owners’
reasonable investment-backed expectations supported a finding of regulatory
taking].)
      3.    The Character of the Governmental Action
      In Penn Central, the Supreme Court explained that regulations
adjusting “the benefits and burdens of economic life to promote the common
good” rather than causing a “physical invasion” of property rarely constitute
a taking. (Penn Central, supra, 438 U.S. at 124). Accordingly, the “character
of the government action” factor focuses on whether the government action

involves a temporary physical occupation.15 (See Echeverria, Making Sense
of Penn Central (2005) 23 UCLA J. Envtl. L. & Pol’y 171, 202.) As applied
here, this factor undercuts Owner’s claim because they do not and cannot
allege even a temporary physical intrusion.
      There are, however, other ways courts have approached the
“ ‘character’ ” issue. In some regulatory takings cases, the “ ‘character’ ”
factor considers whether the regulation creates a “ ‘reciprocity of
advantage.’ ” (See Keystone Bituminous Coal Ass’n v. DeBenedictis (1987) 480

15    Permanent physical occupations are categorical takings. (Loretto,
supra, 458 U.S. at pp. 435‒440 [law requiring landlord to allow cable
television equipment in their apartment buildings constituted a taking, even
though the facilities occupied at most only 1.5 cubic feet of property].)
                                       22
U.S. 470, 488 (Keystone).) The concept is that the burden imposed on any one
person by a regulation may be ameliorated by corresponding benefits arising
because others are similarly restricted. For example, if fewer people become
seriously ill or die from COVID-19 because indoor operations at restaurants
and gyms are prohibited, then the regulated businesses will enjoy long-term
benefits (i.e., more customers).
      A third approach to “character” is to focus on whether a regulation is
designed to prevent serious public harm. This stems from long-standing
Supreme Court authority interpreting the takings clause to permit even the
destruction of property so long as the government is acting to abate an
imminent threat to the public welfare. In Mugler v. Kansas (1887) 123 U.S.
623 for example, a distiller who had built a brewery while it was legal to do
so challenged a Kansas constitutional amendment prohibiting the
manufacture and sale of liquor. Recognizing that as a result the property
had little value, the Court explained that a “prohibition simply upon the use
of property for purposes that are declared, by valid legislation, to be injurious
to the health, morals, or safety of the community, cannot, in any just sense,
be deemed a taking or appropriation of property.” (Id. at pp. 668–669.) The
principle behind this rule is that “ ‘all property in this country is held under
the implied obligation that the owner’s use of it shall not be injurious to the
community.’ ” (Keystone, supra, 480 U.S. at pp. 491‒492.) Similarly, in
Miller v. Schoene (1928) 276 U.S. 272, the Court held that the takings clause
did not require Virginia to compensate owners of cedar trees that the state
had ordered destroyed to prevent a disease from spreading to nearby apple
orchards, which were far more valuable. (Id. at p. 280).
      In this line of cases, particularly relevant here are two involving
government orders temporarily shutting down businesses. United States v.


                                       23
Central Eureka Mining Co. (1958) 357 U.S. 155 involved an order shutting
down a gold mine deemed nonessential during wartime. The Court stated,
“the mere fact that the regulation deprives the property owner of the most
profitable use of his property is not necessarily enough to establish the
owner’s right to compensation.” (Id. at p. 168.) In light of the “temporary
restriction[ ],” wartime demands on resources, and that the shutdown was
“essential to the war effort,” the Court found no regulatory taking. (Id. at
pp. 168‒169.)
      A similar result occurred in Nat’l Amusements, Inc. v. Borough of
Palmyra (3d Cir. 2013) 716 F.3d 57. In that case the government closed an
open-air flea market for five months because live munitions left behind when
the site had been used as an army weapons-testing facility threatened public
safety. Rejecting the owner’s regulatory taking claim, the Court of Appeals
held that the “emergency action to temporarily close” the market constituted
an exercise of the state’s “police power that did not require just
compensation.” (Id. at p. 63.)
      Applying the Penn Central analysis, we conclude that the Complaint
fails to allege an actionable regulatory taking. It does not allege the requisite
high degree of economic harm. And although the business restrictions
adversely affected Owners’ reasonable investment-backed expectations, the
Governor’s emergency orders “are quintessential examples of regulations that
‘adjust[ ] the benefits and burdens of economic life to promote the common
good.’ ” (Penn Central, supra, 438 U.S. at p. 124.) The character of these
actions is akin to that of other historical examples of governmental actions
undertaken to counter serious threats to the public that were subsequently
found not to be takings.




                                       24
      We thus join a large number of other courts that have reached similar
conclusions applying the Penn Central factors to COVID-19 business
restrictions. (See, e.g., Daugherty Speedway, supra, 520 F.Supp.3d at p. 1078
[noting that “ ‘courts across the country agree that the . . . character of the
disputed government action during the COVID-19 pandemic, weighs heavily
in Defendants’ favor,” and dismissing claim that an order closing a racetrack
was a taking]; TJM 64, supra, 526 F.Supp.3d at p. 338 [dismissing
restaurants’ claim that closure order due to COVID-19 was a regulatory
taking, reasoning “it is undeniable that th[e] exercise of police powers was
intended to promote the common good in response to a global pandemic that
impacted public safety and the economy across the country[,] [and] the
Closure Order was an effort to ‘adjust[ ] the benefits and burdens of economic
life to promote the common good’ ”]; Bimber’s Delwood, supra, 496 F.Supp.3d
at p. 784 [“the character of the government action here is a temporary
exercise of the police power to protect the health and safety of the
community, which weighs against a taking”]; Leb. Valley Auto Racing Corp.
v. Cuomo (N.D.N.Y. 2020) 478 F.Supp.3d 389, 402 [racetrack owner’s
challenge to order prohibiting spectators or fans failed to state takings claim
where the government “shifted the ‘benefits and burdens of economic life’ in
an effort to keep its citizens safe during a deadly pandemic”].) The superior
court correctly sustained the demurrers to the fifth cause of action.

C.    Owners Have Forfeited Their Equal Protection Claim By Not Raising It
      in the Opening Brief
      Owners’ fourth cause of action alleges that the Blueprint, orders, and
restrictions “are based on arbitrary classifications and criteria that are not
rationally related to promoting public health” and, therefore, violate their
right to equal protection under the Fourteenth Amendment. Applying
rational-basis review, the superior court sustained demurrers to this cause of
                                        25
action without leave to amend, noting that “ ‘every court considering equal
protection challenges brought by business owners to COVID-related
restrictions has upheld [them].’ ”
      Owners’ 76-page opening brief does not challenge this ruling. The term
“equal protection” does not appear a single time in the brief. Even after the
state and county defendants called this omission to our attention in the
respondents’ brief, Owners also failed to even belatedly mention equal
protection in their reply. Accordingly, the issue is forfeited. (Vines v. O’Reilly
Auto Enterprises, LLC (2022) 74 Cal.App.5th 174, 190.)

D.    Owners Did Not Plead Any Due Process Claim
      In various places, Owners’ opening brief asserts the Governor’s
emergency orders and related Health Department directives denied them due
process. Perhaps its clearest expression is near the end, where Owners
assert that “fundamental principles of due process come into play” where the
challenged orders are made “without notice or hearing.” They further claim
the “urgent risk to their businesses” presents “serious due process violations.”
      However, as the state defendants point out, the Complaint does not

contain any cause of action alleging due process violation(s).16 And although
the three-page “Introduction” to the Complaint asserts the state defendants
committed “due process violations,” that is a legal conclusion and not
contained in the actual charging allegations. On our own, we have scoured
the Complaint to see if it alleges a cognizable due process claim. The first
cause of action for “Declaratory Judgment” includes in various places


16   The state defendants represent that Owners’ second amended
complaint contained a cause of action for due process violations, but that was
abandoned in the operative Complaint. However, the citation provided to
support that assertion is to the third amended complaint, not the second,
which does not appear to be part of the record on appeal.
                                       26
allegations of due process violations. But declaratory relief is an equitable
remedy, not a cause of action (Faunce v. Cate (2013) 222 Cal.App.4th 166,
173), and in any event Owners do not seek a declaration that defendants
violated their due process rights. In sum, we agree with the state
defendants; the Complaint does not contain a cause of action for alleged due
process violations.

E.     Owners “ ‘Commandeering’ ” Claim Fails
       The Emergency Act empowers the Governor to “commandeer or utilize”
private property “deemed by him necessary . . . [and] the state shall pay the
reasonable value thereof.” (§ 8572.) In a one-sentence argument embedded
in a paragraph discussing the Fifth Amendment claim, Owners’ opening brief
cited section 8572. The issue comes up again in a very cursory manner in the
reply brief, where they claim, “What constitutes ‘commandeering’ is a factual
question for the [t]rial [c]ourt . . . .”
       Setting aside that this argument is forfeited because it is not presented
in a separate heading, nor developed with reasoned argument and citation to

authority17—it also fails on the merits. Like California, Minnesota law
empowers the governor of that state to declare an emergency and make
“orders” to carry out the provisions of the statute. (See Buzzell v. Walz


17     The Courts of Appeal have repeatedly warned that “[w]hen a potential
issue or argument is not presented to an appellate court in a separate
heading or subheading, that issue or argument is deemed forfeited.” (Phillips
v. Honeywell Internat. Inc. (2017) 9 Cal.App.5th 1061, 1077.) This is true
even where the issue may have been referenced, discussed or otherwise
alluded to in other portions of the brief. (Cox v. Griffin (2019) 34 Cal.App.5th
440, 453‒454 [contention of error raised in “ ‘introduction’ ” but not discussed
under a separate heading or subheading forfeited].) Additionally, arguments
made without reasoned argument and citations to authority may be treated
as forfeited. (Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270,
277.)
                                            27
(Minn.Ct.App. 2021) 962 N.W.2d 894, 897‒898 (Buzzell).) In March 2020—
the same month that Governor Newsom issued the shut-down order—the
governor of Minnesota declared an emergency due to COVID-19 and issued
an executive order closing restaurants and other places offering on-premises
consumption of food. (Buzzell, at p. 896.) Like California’s Emergency Act,
Minnesota’s emergency services law empowers its governor to
“ ‘commandeer’ ” property for emergency purposes, but requires the owner be
paid “just compensation for its use.” (Id. at p. 898, citing Minn. Stat. Ann.
§ 12.34.) Rejecting essentially the same argument that Owners make here, in
Buzzell the Minnesota appellate court held “the only reasonable
interpretation of the term ‘commandeer’ . . . requires direct, active use of
private property by the government for emergency management purposes.
The term does not apply in situations in which the governor has placed a
restriction on a private party’s own ability to use his or her property.”
(Buzzell, at pp. 901‒902.)
      A New Jersey appellate court considered the same issue under its
emergency services legislation. In JWC Fitness, LLC v. Murphy (N.J.
App.Div. 2021) 265 A.3d 164, the court held that executive orders temporarily
closing fitness centers “did not have the effect of commandeering and
utilizing plaintiff’s property.” (Id. at p. 431.) Looking to the ordinary
definitions of “commandeer” and “utilize,” the New Jersey court held that “in
the context in which the words are used, the most reasonable understanding
of the statute is that it authorizes the government to seize private property or
take possession of it akin to a physical taking under the constitution, i.e., to
‘commandeer’ the property, and thereafter ‘utilize’ the property for the
governmental purpose of avoiding or protecting against an emergency.” (Id.
at p. 427.)


                                       28
      We find this analysis persuasive. To the extent the Complaint purports
to allege a compensable “ ‘commandeering’ ” under the Emergency Services
Act, it fails to state facts constituting a cause of action.

 F.   No Leave to Amend
      Finally, Owners ask for leave to amend the Complaint. However,
although they may seek leave to amend even for the first time on appeal
(Code Civ. Proc., § 472c, subd. (a)), it is their burden to “show in what
manner [they] can amend [their] complaint and how that amendment will
change the legal effect of [their] pleading.” (Goodman v. Kennedy (1976) 18
Cal.3d 335, 349.) In asking that we grant leave to amend, Owners simply
state that “common sense, due process and fair play unanimously require an

opportunity for amendment on remand.” This is insufficient.18




18    In addition to joining in the state defendants’ brief, in a separate brief
the county defendants contend they are immune from suit under the
Eleventh Amendment, and in any event, the Complaint fails to allege facts
showing they proximately caused any harm. Our disposition makes it
unnecessary to consider these contentions.
                                         29
                             DISPOSITION
    The judgment is affirmed. Respondents are entitled to costs on appeal.



                                                                 DATO, J.

WE CONCUR:



McCONNELL, P. J.



AARON, J.




                                   30